                                                                                                                                                        Case 2:20-cv-02142-KJD-DJA Document 8
                                                                                                                                                                                            6 Filed 12/17/20
                                                                                                                                                                                                    12/10/20 Page 1 of 3
                                                                                                                                                                                                                       4




                                                                                                                                                  1   GEORGE M. RANALLI, ESQ.
                                                                                                                                                      Nevada Bar No. 5748
                                                                                                                                                  2   JASON ANDREW FOWLER, ESQ.
                                                                                                                                                      Nevada Bar No. 8071
                                                                                                                                                  3   VICKI DRISCOLL, ESQ.
                                                                                                                                                      Nevada Bar No. 3939
                                                                                                                                                  4   JAMES F. HOLTZ, ESQ.
                                                                                                                                                      Nevada Bar No. 8119
                                                                                                                                                  5   RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                      2400 W. Horizon Ridge Parkway
                                                                                                                                                  6   Henderson, Nevada 89052
                                                                                                                                                      ranalliservice@ranalllilawyers.com
                                                                                                                                                  7   Attorneys for Defendant,
                                                                                                                                                      WALGREEN CO.
                                                                                                                                                  8
                                                                                                                                                                           UNITED STATES DISTRICT COURT
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                                              FOR THE DISTRICT OF NEVADA
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   JEREMY AYERS,                      )
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                                                         ) Case No:
                                                                                                                                                 11                  Plaintiff,          ) 2:20-cv-02142-KJD-DJA
                                                                                                                                                                                         )
                                                                                                                                                 12   vs.                                )
                                                                                                                                                                                         )   STIPULATION AND ORDER
                                                                                                                                                 13   WALGREEN CO. d/b/a WALGREENS;      )   TO REMAND CASE TO STATE
                                                                                                                                                      DOES I through X; and ROE          )   COURT
                                                                                                                                                 14   CORPORATIONS I through XX,         )
                                                                                                                                                      inclusive,                         )
                                                                                                                                                 15                                      )
                                                                                                                                                                     Defendants.         )
                                                                                                                                                 16   ___________________________________)

                                                                                                                                                 17        IT IS HEREBY STIPULATED AND AGREED, by Plaintiff, JEREMY

                                                                                                                                                 18   AYERS,   and    Defendant,   WALGREEN    CO.,   by   and    through   their

                                                                                                                                                 19   undersigned counsel that Plaintiff’s claims in this action be

                                                                                                                                                 20   remanded to the Clark County District Court of Nevada, Case No.:

                                                                                                                                                 21   A-20-822987-C,     as    Plaintiff   concedes    that      the   matter   in

                                                                                                                                                 22   controversy does not exceed the sum of $75,000, exclusive of

                                                                                                                                                 23   / / /

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                           1
                                                                                                                                                        Case 2:20-cv-02142-KJD-DJA Document 8
                                                                                                                                                                                            6 Filed 12/17/20
                                                                                                                                                                                                    12/10/20 Page 2 of 3
                                                                                                                                                                                                                       4




                                                                                                                                                  1   interest and costs, pursuant to 28 U.S.C. § 1332, and, thus,

                                                                                                                                                  2   this Court lacks jurisdiction of this matter.

                                                                                                                                                  3

                                                                                                                                                  4   Dated this 10th day of                       Dated this 10th day of
                                                                                                                                                      December, 2020                               December, 2020
                                                                                                                                                  5
                                                                                                                                                      BENSON & BINGHAM                   RANALLI ZANIEL FOWLER & MORAN,
                                                                                                                                                  6                                      LLC
                                                                                                                                                      /s/ Danielle J. Richardson
                                                                                                                                                  7                                      /s/ Vicki Driscoll
                                                                                                                                                      ____________________________
                                                                                                                                                  8   DANIELLE J. RICHARDSON, ESQ.       ________________________
                                                                                                                                                      Nevada Bar No. 14752               GEORGE M. RANALLI, ESQ.
                                                                                                                                                      11441 Allerton Park Drive,         Nevada Bar No. 5748
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                      Ste. 100                           JASON ANDREW FOWLER, ESQ.
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   Las Vegas, Nevada 89135            Nevada Bar No. 8071
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                      Attorney for Plaintiff             VICKI DRISCOLL, ESQ.
                                                                                                                                                 11                                      Nevada Bar No. 3939
                                                                                                                                                                                         JAMES F. HOLTZ, ESQ.
                                                                                                                                                 12                                      Nevada Bar No. 8119
                                                                                                                                                                                         Attorneys for Defendant,
                                                                                                                                                 13                                      WALGREEN CO.

                                                                                                                                                 14
                                                                                                                                                      / / /
                                                                                                                                                 15
                                                                                                                                                      / / /
                                                                                                                                                 16
                                                                                                                                                      / / /
                                                                                                                                                 17
                                                                                                                                                      / / /
                                                                                                                                                 18
                                                                                                                                                      / / /
                                                                                                                                                 19
                                                                                                                                                      / / /
                                                                                                                                                 20
                                                                                                                                                      / / /
                                                                                                                                                 21
                                                                                                                                                      / / /
                                                                                                                                                 22   / / /
                                                                                                                                                 23   / / /
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                          2
                                                                                                                                                        Case 2:20-cv-02142-KJD-DJA Document 8
                                                                                                                                                                                            6 Filed 12/17/20
                                                                                                                                                                                                    12/10/20 Page 3 of 3
                                                                                                                                                                                                                       4




                                                                                                                                                  1                                       ORDER

                                                                                                                                                  2       BASED UPON THE STIPULATION OF THE PARTIES and good cause

                                                                                                                                                  3   appearing therefore,

                                                                                                                                                  4       IT IS HEREBY ORDERED ADJUDGED AND DECREED that:

                                                                                                                                                  5       1.      This   Court   lacks    jurisdiction      of   this    matter   as

                                                                                                                                                  6   Plaintiff   concedes   that   the    matter     in   controversy    does    not

                                                                                                                                                  7   exceed the sum of $75,000, exclusive of interest and costs,

                                                                                                                                                  8   pursuant to 28 U.S.C. § 1332; and

                                                                                                                                                          2.      Plaintiff’s claims in this action are remanded to the
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   Clark County District Court of Nevada, Case No.: A-20-822987-C.
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11                                 December
                                                                                                                                                                     17th day of _____________________,
                                                                                                                                                          DATED this ____                               2020.
                                                                                                                                                 12

                                                                                                                                                 13                                               ________________________
                                                                                                                                                                                                  U.S. DISTRICT COURT JUDGE
                                                                                                                                                 14
                                                                                                                                                      Respectfully submitted by:
                                                                                                                                                 15
                                                                                                                                                      RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                 16
                                                                                                                                                      /s/ Vicki Driscoll
                                                                                                                                                      ________________________
                                                                                                                                                 17   GEORGE M. RANALLI, ESQ.
                                                                                                                                                      Nevada Bar No. 5748
                                                                                                                                                 18   JASON ANDREW FOWLER, ESQ.
                                                                                                                                                      Nevada Bar No. 8071
                                                                                                                                                 19   VICKI DRISCOLL, ESQ.
                                                                                                                                                      Nevada Bar No. 3939
                                                                                                                                                 20   JAMES F. HOLTZ, ESQ.
                                                                                                                                                      Nevada Bar No. 8119
                                                                                                                                                 21   Attorneys for Defendant,
                                                                                                                                                      WALGREEN CO.
                                                                                                                                                 22

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                            3
